IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-033-CV



RANDY GOSS,

	APPELLANT

vs.



MILBURN INVESTMENTS, INC., AND WELLS BRANCH 
MUNICIPAL UTILITY DISTRICT,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 93-08464, HONORABLE MARY PEARL WILLIAMS, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  March 2, 1994
Do Not Publish